DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 21, 23, 24, 25, 31, 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 12, 13, 14, 15, 16, 17, 18, 19 of U.S. Patent No. 10649113. Although the claims at issue are not identical, they are not both discloses an article comprising film substrate and multilayer optical element that produce structural color.
U.S. Patent No. 10649113 does not specifically disclose the change of hues as the angle of observation changes, however in the specification of it does discloses that structural color change when viewed form different viewing angles in line 25-35 in column 2 and line 1-10 in column 3. 
Thus it would have been obvious for a person with ordinary skills in the art to also achieve multihued structural color that changes between 2-4 hues as the angle of observation changes 15 degrees or more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 21, 23-27, 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (WO/2016/156863, use US20180284330 as equivalent), and further in view of Fukutake et al. (JP5740937B2). 
As to claim 1. Parker et al. discloses an article of footwear, apparel, or sports equipment (see e.g. The coated sheet can be useful in the production of footwear, bags, wallets, covers, vehicle upholstery, etc., where the optical colour effect is used to create a desired colour in place of pigments in Par. 190), comprising:
a film forming at least a portion of a component of the article(see e.g. polymer base layer in abstract, Par. 190, wherein there is profile elements on the base layer in abstract), the film having a first film surface, a second film surface opposing the first film surface, and a film core between the first film surface and the second film surface(see e.g. the film has a thickness that is bigger than 1.mu.m., thus it is expected that for a film has thickness to have a first film surface, a second film surface and a film core), wherein the first film surface or the second film surface or the film core or any combination thereof include a film polymeric material(see e.g. polymer base layer in abstract, Par. 190), wherein the first film surface forms an externally-facing surface of the component or an internally-facing surface of the component(see e.g. optical coating structure is provided to surface of an object to imparts a viewable colour to the object in abstract, wherein the reflector is on the base layer in abstract. Since the colour need to be viewable to a person, thus the surface of the base film that is in contact with the optical coating can corresponds to the first film surface); and
an optical element disposed on the first film surface, on the second film surface, or within the film core (see e.g. a reflector on the base layer which corresponds to the optical element in Par. 10. An optical coating structure is provided that when applied to a surface of an object to imparts a colour to the object, the optical coating structure comprising: a base layer; a reflector on the base layer; and profile elements on the base layer in Par. 10), wherein the optical element has a first side and a second side opposing the first side, wherein the optical element comprises 2 to 10 optical layers on the first side, or the optical element comprises 2 to 10 optical layers on the second side, or both the optical element comprises 2 to 10 optical layers on the first side and the optical element comprises 2 to 10 optical layers on the second side(see e.g. The reflector may be a multilayer structure of alternating dielectric materials in abstract. The number of layers may be 2 to 15 layers, preferably 2 to 11 layers and more preferably 2 to 8 layers in Par. 77. Thus the top and the bottom (not sides) of the multilayer optical coating can corresponds to the first side or second side). 
wherein the optical layers on the first side of the optical element alone impart a first structural color (see e.g. the layers will reflect incident light into a range of directions, but averaging around 0 to 20 degrees from the normal.  Therefore, also considering the global averaging of the eye, the colored appearance produced by the optical coating structure will be one of a single colour, changing only slightly in hue with changing angle.  Effectively, this will create a structural colour that appears to be a substantially uniform colour from all directions in Par. 119), wherein the optical layers on the second side of the optical element alone impart a second structural color (see e.g. the reflector can comprise plurality of reflectors, such as first reflector and second reflector in Par. 90, whererein each reflector has one of a single colour in Par. 119. The multilayer reflector may have materials and thicknesses to result in a certain wavelength of light being reflected in Par. 103. The layers can be at least the back and side of the base layer in Par. 121. Thus as the result of plurality reflectors, there will be plurality of colour or hues at different sides of the reflector. Furthermore, the projection type profile elements can also cause a more pronounced change in hue with changing angle in Par. 194. Change in hue with angle of viewing is also desirable for other applications in Par. 231-232, Par. 119, 224. 
wherein the first structural color has at least one hue, wherein the second structural color has at least one hue, wherein the first structural color and the second structural color are visible to a viewer (see e.g. color shifting properties near to the specular reflection at increasing angles of incidence and viewing in Par. 77-78 & Fig 15-16. the coloured appearance produced by the optical coating structure will be one of a single colour, changing only slightly in hue with changing angle.  Effectively, this will create a structural colour that appears to be a substantially uniform colour from all directions in par. 119. Change in hue with angle of viewing is also desirable for other applications in Par. 231-232, Par. 119, 224. Thus it would have been obvious for a person with ordinary skills in the art to modify the reflector profile or profile element profile of the element layer to produce multiple hue/color viewing effect if desired.). 
Regarding the claim limitation that “structural color that is visible to a viewer having 20/20 visual acuity and normal color vision from a distance of about 1 meter from the article”. Although the instant application does not specify the viewer distance from the structural color, however it is it is known to a person with ordinary skills in the art that normal human visual acuty is 20/20, furthermore it is known to make the footwear to be viewable to a person who wear the footwear, as a viewer can get within 1 meter of the shoe in order to view it while buying it, transition to 1 meter while getting up from or bending over to tie a shoe, or observers may enter that distance while walking on a street, as these are common positions to be in while interacting with footwear or a wearer of footwear. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to have modified Parker to ensure that the structural colour would be viewable to a viewer with 20/20 acuity at a distance of one meter to ensure that the view would be not only aesthetically pleasing and enhance the desirability of the object. 
As discussed above, Parker discloses there could be plurality of different reflectors such that different reflector would result different structural color at different side of the optical element. Parker et al. however discloses the protrusions on the base structure may have various different profiles in Par. 56 in order to achieve desired colour effect (see e.g. Par. 40, Par. 64). Parker also discloses the profile element can be combined with the optical coating to impart structural colour, however Parker et al. does not specifically discuss how the profile element can also impart structural colour which can constitutes a second structural color.
Fukutake et al. additionally disclose a structural color developing body that generates a structural color by a 2nd structural color by repeating structure of irregularities formed on a reflective surface (see e.g. claim 1) combined with 1st structural color formed by high reflectivity and low reflectivity film laminate, wherein the wavelength λt of the structural color is 380 nm to 780 nm and the reference angle θs is 10 ° to 80 ° (see e.g. claim 4).
Both Parker and Fukutake et al. are analogous in the field of using high refractive index with low refractive index coated on base film with profile element, it would have been obvious for a person with ordinary skills in the art to modify the profile element on the base film of Parker et al. such that the repeating structure of the irregularities or profile element on the base film can also create a second structural color as taught by Fukutake et al. in order to make the article such as footwear more anesthetically appealing to a viewer or user. 
In conclusion, Parker et al. in view of Fukutake et al. discloses using combination of a reflector (1st structural color) combined with profile elements (2nd structural color) on the base layer as optical element to produce structural colors. By comparison, the instant application also discloses structural color is caused by the physical interaction of light with the micro- or nano-features of a surface (see e.g. Par. 2) through optical effects (e.g., through scattering, refraction, reflection, interference, and/or diffraction of visible wavelengths of light) in Par. 6, the structural color produced by the textured surface or profile features (see e.g. Par. 96, elevated or depressed regions 242 in Par. 100. In conclusion, thus it is expected the same structure combination in Parker et al. in view of Fukutake et al.  will also produce same or similar structural color effect as the same structure combination in the instant application). 
As to claim 2.    Parker et al. in view of Fukutake et al. discloses the article of claim 1, wherein the film is substantially transparent (see e.g. Parker et al. discloses base layer can comprise transparent material in Par. 121, Par. 190), wherein the first film surface forms the externally-facing surface of the component, and the first side of the optical element is disposed on the first film surface (see e.g. a multilayer reflector on the base layer to impart the colour in abstract. It would have been obvious for a person with ordinary skills in the art to apply the optical element on exterior surface of a footwear in order to be viewable to a user).
As to claim 4.    Parker et al. in view of Fukutake et al. discloses the article of claim 1, wherein the film is substantially transparent (see e.g. Parker et al. discloses base layer can comprise transparent material in Par. 121), and the first film surface forms the internally-facing surface of the component, and the second side of the optical element is disposed on the first film surface (see e.g. the object may be hollow and the optical coating structure may be applied to an internal surface to impart a colour to the inside of the object in Par. 25).
As to claim 21. Parker et al. in view of Fukutake et al. discloses the article of claim 1, wherein the optical element contains no pigments and no dyes (see e.g. Parker et al. discloses optical coating structure contains no pigments in Par. 179, optical coating unlike paints by pigments or dyes in Par. 4).
As to claim 23.    Parker et al. in view of Fukutake et al. discloses the article of claim 1, wherein the first structural color is limited to one, two or three hues selected from a hue group (see e.g. Parker et al. discloses one of a single colour in Par. 119, The multilayer reflector may have materials and thicknesses to result in a certain wavelength of light being reflected in Par. 103. Change in hue with angle of viewing is also desirable for other applications in Par. 231-232, Par. 119, 224), wherein the hue group is selected from the group consisting of cyan, indigo, violet, blue, blue-green, or purple green (see e.g. blue, violet, greenish blues in Par. 114).
As to claim 24.    Parker et al. in view of Fukutake et al. discloses the article of claim 1, wherein the first structural color has at least one hue selected from cyan, indigo, violet, blue, blue-green, and purple green (see e.g. Parker et al. discloses blue or green or red in Par. 103, table 1, one of a single colour in Par. 119, single colour in Par. 246).
As to claim 25.    Parker et al. in view of Fukutake et al. discloses the article of claim 1, wherein the first structural color produced by optical element is a single-hued color (see e.g. Parker et al. discloses one of a single colour in Par. 119, multilayer reflector may have materials and thickness to result in a certain wavelength of light being reflected in Par. 103).
As to claim 26.    Parker et al. in view of Fukutake et al. discloses the article of claim 1, wherein the at least one hue is associated with a wavelength range in the visible spectrum, wherein the wavelength range is selected from: the range of about 520 to 490 nanometers, the range of about 490 nanometers to 450 nanometers, the range of about 450 to 400 nanometers, or a combination thereof (see e.g. Parker et al. discloses 425 nm to 450 nm for "blue", about 545 nm for "green" and about 680 nm to 700 nm for "red" in Par. 103).
As to claim 27.    Parker et al. in view of Fukutake et al. discloses the article of claim 1, wherein a first optical layer of the optical element comprises titanium dioxide, wherein a second optical layer of the optical element comprises silicon dioxide, and wherein the first layer and the second layer are adjacent one another (see e.g. Parker et al. discloses TiO.sub.2 and SiO.sub.2 stack to provide blue, violet and greenish blues in Par. 114, Par. 242).
As to claim 30.    Parker et al. in view of Fukutake et al. discloses the article of claim 1, wherein the first structural color is a multihued structural color that changes between 2-4 hues as the angle of observation or illumination changes by 15 degrees or more (see e.g. Parker et al. discloses as a result, the colour which is perceived by a human can be the same even when the structure is viewed at an angle of up to 30 degrees from the normal in Par. 169, The projection type profile elements can cause a more pronounced change in hue with changing angle in Par. 194. change in hue with angle of viewing is also desirable for other applications in Par. 231-232, Par. 119, 224)
As to claim 31.   Parker et al. in view of Fukutake et al. the claim limitation as discussed in claim 1. 
Additionally, Parker et al. in view of Fukutake et al. discloses wherein the first structural color is a multihued structural color that changes between 2-4 hues as the angle of observation or illumination changes by 15 degrees or more (see e.g. Parker et al. discloses as a result, the colour which is perceived by a human can be the same even when the structure is viewed at an angle of up to 30 degrees from the normal in Par. 169, The projection type profile elements can cause a more pronounced change in hue with changing angle in Par. 194. change in hue with angle of viewing is also desirable for other applications in Par. 231-232, Par. 119, 224), 
wherein the second structural color is a multihued structural color that changes between 2-4 hues as the angle of observation or illumination changes by 15 degrees or more(see Parker et al. ’s teaching above. Additionally Fukutake et al. also discloses spectrum changing according to the viewing angle in Par. 3 under description).
As to claim 32.    Parker et al. in view of Fukutake et al. discloses the article of claim 31, wherein each optical layer has a thickness of about 10 to 500 nanometers(see e.g. Parker et al. discloses 50-500 nm in thickness in Par. 179).
As to claim 33.    Parker et al. in view of Fukutake et al. discloses the article of claim 32, wherein a first optical layer of the optical element is made of a material selected from: silicon dioxide, titanium dioxide, zinc sulfide, magnesium fluoride, tantalum pentoxide, aluminum oxide, wherein a second optical layer of the optical element is made of a material selected from: silicon dioxide, titanium dioxide, zinc sulfide, magnesium fluoride, tantalum pentoxide, aluminum oxide, wherein the first layer and the second layer are made of different materials, and wherein the first layer and the second layer are adjacent one another(see e.g. Parker et al. disclose TiO.sub.2 and SiO.sub.2 stack in Par. 114)
As to claim 34.    Parker et al. in view of Fukutake et al. discloses the article of claim 31, wherein the film is transparent so that both the first structural color and the second structural color are visible to a viewer (see discussion of claim 1, 31).
Regarding the claim limitation that “structural color that is visible to a viewer having 20/20 visual acuity and normal color vision from a distance of about 1 meter from the article”. Although the instant application does not specify the viewer distance from the structural color, however it is it is known to a person with ordinary skills in the art that normal human visual acuty is 20/20, furthermore it is known to make the footwear to be viewable to a person who wear the footwear, as a viewer can get within 1 meter of the shoe in order to view it while buying it, transition to 1 meter while getting up from or bending over to tie a shoe, or observers may enter that distance while walking on a street, as these are common positions to be in while interacting with footwear or a wearer of footwear. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to have modified Parker to ensure that the structural colour would be viewable to a viewer with 20/20 acuity at a distance of one meter to ensure that the view would be not only aesthetically pleasing and enhance the desirability of the object. 
As to claim 35.    Parker et al. in view of Fukutake et al. discloses the article of claim 31, wherein each optical layer of the optical element is made of a material selected from: silicon dioxide, titanium dioxide, zinc sulfide, magnesium fluoride, tantalum pentoxide, aluminum oxide, wherein adjacent layers are made of different materials (see e.g. Parker et al. discloses TiO.sub.2 and SiO.sub.2 stack in Par. 114).

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (WO/2016/156863, use US20180284330 as equivalent) and Fukutake et al. (JP5740937B2)., and further in view of Savoie et al. (US20060090373). 
As to claim 9.    Parker et al. in view of Fukutake et al. does not disclose the article of claim 1, wherein the component is at least a portion of a sole of an article of footwear, and the externally-facing surface of the component forms an externally-facing surface of the sole.
Savoie et al. discloses traction plate may be made from more than one material or more than one species of a material and these parts may vary in color (see e.g. Par. 28). Savoie et al. discloses traction plate is desirable to be attachable to the outsole of a shoe to provide traction on a surface for a shoe wearer (see e.g. abstract, traction plates 130 and 140 in Fig 1).
Both Parker et al. in view of Fukutake et al. are analogous in the field of shoe component that has a color, it would have been obvious for a person with ordinary skills in the art to apply the optical element that has structural color of Parker et al. in view of Fukutake et al. on the traction plates on the sole as taught by Savoie et al. because colored traction plate on the sole can provide traction on a surface for a shoe wearer and prevent falling as suggested by Savoie et al. 
As to claim 10.    Parker et al. in view of Fukutake et al. and Savoie et al. discloses the article of claim 1, wherein the component is a plate for an article of footwear, and the externally-facing surface of the plate includes a plurality of traction elements (see e.g. discussion of claim 9, wherein the traction plate130-140 are external facing surface that facing the ground in Fig 1 of Savoie et al.).
As to claim 11.    Parker et al. in view of Fukutake et al. and Savoie et al. discloses the article of claim 1, wherein the component is a plate for an article of footwear, and the externally-facing surface of the component forms a ground-facing surface of the plate (see e.g. discussion of claim 9, wherein the traction plate 130-140 are external facing surface that facing the ground in Fig 1 of Savoie et al.).
As to claim 12.    Parker et al. in view of Fukutake et al. and Savoie et al. discloses article of claim 1, wherein the component is a plate for an article of footwear, and a second surface of the plate includes a plurality of traction elements (see discussion of claim 9, wherein traction plates 130 and 140 has plurality of traction element in Fig 1, Par. 26 of Savoie et al.)
As to claim 13.    (Previously presented) The article of claim 1, wherein the component is a plate for an article of footwear, and a second surface of the component forms a ground-facing surface of the plate(see e.g. discussion of claim 9, wherein the traction plate 130-140 are external facing surface that facing the ground in Fig 1 of Savoie et al.).

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to Ishimoto et al. have been considered but are moot because the new ground of rejection does not rely on Ishimoto et al. applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
Applicant argues Claims 1, 8, and 9 appear to be rejected on the ground of nonstatutory obviousness-type double patenting as allegedly obvious in view of U.S. Patent No. 10,649,113. Applicants note the rejection and will file a terminal disclaimer, if still necessary, upon the allowance of any of the above claims if necessary for allowance of the claims. However, Applicants request that the Office reconsider the double patenting rejection since the claims in the instant application are different and distinct than those in U.S. Patent No. 10,649,113. Applicants do not believe that a terminal disclaimer is necessary for the claims to issue.
Examiner respectfully disagrees:
Please see the Double patenting rejection in the office action. 

Claim Rejections Under 35 U.S.C. § 103
Applicant argues Parker does not teach that the layers on the first side of the optical element alone impart a first structural color and that the layers on the second side of the optical element alone impart a second structural color.
Parker does not teach that the first and the second structural color are visible to a viewer. 
Examiner respectfully disagrees:
As discussed above, Parker discloses there could be plurality of different reflectors such that different reflector would result different structural color at different side of the optical element. Parker et al. however discloses the protrusions on the base structure may have various different profiles in Par. 56 in order to achieve desired colour effect (see e.g. Par. 40, Par. 64). Parker also discloses the profile element can be combined with the optical coating to impart structural colour, however Parker et al. does not specifically discuss how the profile element can also impart structural colour which can constitutes a second color.
Fukutake et al.  additionally disclose a structural color developing body that generates a structural color by a 2nd structural color by repeating structure of irregularities formed on a reflective surface (see e.g. claim 1) combined with 1st structural color formed by high reflectivity and low reflectivity film laminate, wherein the wavelength λt of the structural color is 380 nm to 780 nm and the reference angle θs is 10 ° to 80 ° (see e.g. claim 4).
Both Parker and Fukutake et al. are analogous in the field of using high refractive index with low refractive index coated on base film with profile element, it would have been obvious for a person with ordinary skills in the art to modify the profile element on the base film of Parker et al. such that the repeating structure of the irregularities or profile element on the base film can also create a second structural color as taught by Fukutake et al. in order to make the article such as footwear more anesthetically appealing to a viewer or user. 
In conclusion, Parker et al. in view of Fukutake et al.  discloses using combination of a reflector combined with profile elements on the base layer as optical element. By comparison, the instant application also discloses structural color is caused by the physical interaction of light with the micro- or nano-features of a surface (see e.g. Par. 2) through optical effects (e.g., through scattering, refraction, reflection, interference, and/or diffraction of visible wavelengths of light) in Par. 6, the structural color produced by the textured surface or profile features (see e.g. Par. 96, elevated or depressed regions 242 in Par. 100. In conclusion, thus it is expected the same structure combination in Parker et al. in view of Fukutake et al. will also produce same or similar structural color effect as the same structure combination in the instant application). 
Thus applicant’s argument is not persuasive. 

Claims 2, 4, 9-13, 21, 23-27, and 30
Claim 2
Applicant argues Parker et al. does not teach that the “film is substantially transparent, wherein the first film surface forms the externally-facing surface of the component, and the first side of the optical element is disposed on the first film surface” so that both the first structural color and the second structural color can be viewed by an observer. 
Claim 4, 
Applicant argues Parker et al. does not teach that the “the film is substantially transparent, and the first film surface forms the internally-facing surface of the component, and the second side of the optical element is disposed on the first film surface” so that both the first structural color and the second structural color can be viewed by an observer.
Examiner respectfully disagrees: 
Parker et al. discloses base layer can comprise transparent material in Par. 121, Par. 190. 
As discussed above, Parker et al. in view of Fukutake et al. discloses using combination of a reflector combined with profile elements on the base layer as optical element. By comparison, the instant application also discloses structural color is caused by the physical interaction of light with the micro- or nano-features of a surface (see e.g. Par. 2) through optical effects (e.g., through scattering, refraction, reflection, interference, and/or diffraction of visible wavelengths of light) in Par. 6, the structural color produced by the textured surface or profile features (see e.g. Par. 96, elevated or depressed regions 242 in Par. 100. In conclusion, thus it is expected the same structure combination in Parker et al. in view of Fukutake et al. will also produce same or similar structural color effect as the same structure combination in the instant application). 
Thus applicant’s argument is not persuasive. 

Claim 30
Parker et al. does not teach that the “wherein the first structural color is a multihued structural color that changes between 2-4 hues as the angle of observation or illumination changes by 15 degrees or more.” In particular, Parkers teaches away from this feature. 
Examiner respectfully disagrees:
See discussion above, furthermore, Parker et al. discloses change in hue with angle of viewing is also desirable for other applications in Par. 231-232, Par. 119, 224.Thus Parker et al. does not teach away. 
Thus applicant’s argument is not persuasive. 

New Claim 31
Applicant argues Parker et al. does not teach “an optical element disposed on the first film surface, on the second film surface, or within the film core, wherein the optical element has a first side and a second side opposing the first side, wherein the optical element comprises 2 to 10 optical layers, wherein the optical layers of the optical element alone impart a first structural color from the first side, wherein the optical layers the optical element alone impart a second structural color from the second side, wherein the first structural color and the second structural color are visible to a viewer having 20/20 visual acuity and normal color vision from a distance of about 1 meter from the article, wherein the first structural color is a multihued structural color that changes between 2-4 hues as the angle of observation or illumination changes by 15 degrees or more, wherein the second structural color is a multihued structural color that changes between 2-4 hues as the angle of observation or illumination changes by 15 degrees or more.” 
Examiner respectfully disagrees:
Please see office rejection of claim 30. 

Claim 32
Parker et al. does not teach “the optical layers of the optical element alone impart a first structural color from the first side, wherein the optical layers the optical element alone impart a second structural color from the second side” as recited in claim 31. Parker et al. teach away from “wherein the first structural color is a multihued structural color that changes between 2-4 hues as the angle of observation or illumination changes by 15 degrees or more, wherein the second structural color is a multihued structural color that changes between 2-4 hues as the angle of observation or illumination changes by 15 degrees or more” as recited in claim 31. 
Examiner respectfully disagrees:
Please see office rejection of claim 31. 



Claim 34
Parker et al. do not teach “wherein the film is transparent so that both the first structural color and the second structural color are visible to a viewer having 20/20 visual acuity and normal color vision from a distance of about 1 meter from the article”. 
Examiner respectfully disagrees:
Please see office rejection of claim 34. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ma et al. (US20140118360) discloses for a clothing article (see e.g. Par. 36), there can be an alternative film stack having a film stack having a first material with a first refractive index and a second material with a second refractive index within the absorption film stack, wherein the first material includes silicon dioxide (SiO.sub.2) and the second material includes titanium dioxide (TiO.sub.2) (see e.g. Par. 19, 66)
Jones et al. (US20140020192) discloses the article of claim 1, wherein the component is at least a portion of a sole of an article of footwear (see e.g. reflector in the midfoot region or any other regions of footwear in Par. 121), and the externally-facing surface of the component forms an externally-facing surface of the sole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/           Examiner, Art Unit 1783